DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments


The examiner notes patent to Paulus (US 9947325 B2) which claims a different embodiment of an encoder sending loudness values to a decoder.

The examiner notes new prior art to Ward (US 20160219387 Al) and Grant et al (US 20150325243 Al) which disclose the use of loudness compensation performed at the encoder and indications thereof transmitted to the decoder. However they do not disclose the specific embodiments of audio encoder and decoder as claimed.

The examiner notes the various audio encoder architectures/methods for encoding/stored programs as claimed in claims 14-18,20-22, 24,25 are part of and each require a comparable one of the decoder architectures/methods for decoding/stored programs of claims 1-14,19,23, as part of the same system.

The examiner notes the group based loudness information, loudness compensation value, and loudness values, as read by the encoder of claim 16 and processed by the decoder of claim 1, are read as enabled by the specification notably as via the function defined in para. 56 implemented via the audio 

The method of claim 19 is read as performed by the decoder of claim 1 and encoder of claim 18.
The loudness information is read as enabled by the data produced at one of the encoder embodiments as shown in figures 7-9.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10891963. Although the claims at issue are not identical, they are not patentably distinct from each other because the application recites a broader version of the same decoder recited in the patent.
Claim 1 of the patent recites all the limitations of claim 1 of the application.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following claims 15, 20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purnhagen (US 20160104496 A1).
As per claim 15,  Purnhagen discloses an encoder, comprising: 
an object-based encoding unit (102,104, fig. 1) for encoding a plurality of audio object signals to acquire an encoded audio signal comprising the plurality of audio object signals, and
 an object loudness encoding unit for encoding loudness information on the audio object signals (signal 122, where 122 can comprise associated loudness information for a given object, para. 226: The metadata 122 associated with the audio objects 120 may further comprise object size, object loudness,), wherein the loudness information comprises one or more loudness values (the information is made up of loudness values),
 wherein each of the one or more loudness values depends on one or more of the audio object signals (each loudness information is part of/depends on a respective object, noting the above cited quote from para. 226).

As per claim 20, a method for encoding, comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein each of the one or more loudness values depends on one or more of the audio object signals as per the claim 15 rejection.

claim 22, a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding, said method comprising: encoding an audio input signal comprising a plurality of audio object signals, and encoding loudness information on the audio object signals, wherein the loudness information comprises one or more loudness values, wherein 4818-1137-0708 v.153each of the one or more loudness values depends on one or more of the audio object signals, when said computer program is run by a computer (the encoder and method as per the claim 15 and 20 rejections require non-transitory digital storage medium with a computer program in order to perform the recited functions).

Allowable Subject Matter

Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 1-14, 16-19,21 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  





The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 25, 2022